BENCH OPINION
BECKER, Circuit Judge.
The panel has carefully considered the entire record and the briefs of the parties and the opinion of Judge Simandle. We agree that Mr. Mendelson has correctly stated the standard of review which is deferential and clearly erroneous. We are satisfied that Judge Simandle’s findings of fact are not clearly erroneous. We are also satisfied that he has committed no error of law. Accordingly, the judgment of the District Court will be affirmed. We find the claim for compensatory education and a request for a guardian ad litem advanced in appellants’ brief to be without legal merit and the mandate of this Court shall issue forthwith. We direct Mr. Mendelson to contact the administrators at Bancroft and Sawtelle/Collingswood where he has represented that there is an opening and inform them that the panel requests that those openings be kept under the parents of M.A. have had an opportunity to consider admission there. The panel also requests the school to communicate with Dr. Holmes at Eden to discuss the possibility of an opening there. All of *405which should be done before the end of this week. That constitutes the opinion and judgment of the Court.